                                                              FILED
                                                       ws.dIstrictcourte.o.n.y.^
                                                       ★ MAY 31 2019 ★
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                                ■X     BROOKLYN OFFICE
      RONNY RODRIGUEZ,
                           Petitioner,                MEMORANDUM AND ORDER


                                                      18-CV-2015 (KAM)(LB)

                 -against-



      CHRISTOPHER MILLER, Superintendent of
      Great Meadow Correctional Facility,

                             Respondent.

                                                •X


      KIYO A. MATSUMOTO, United States District Judge:

                Pro se petitioner Ronny Rodriguez (''Rodriguez" or

      "petitioner") brings the above-captioned petition for a writ of
      habeas corpus pursuant to 28 U.S.C. § 2254, alleging that he is

      being held in state custody in violation of his federal

      constitutional rights.     (ECF No. 1, Petition for a Writ of

      Habeas Corpus ("Pet.").)     Petitioner's claims arise from a

      judgment of conviction following a bench trial in the Supreme

      Court of New York State, Queens County, on charges of robbery in

      the first degree, robbery in the second degree, and menacing in

      the second degree.     {Id. at 1.)    Petitioner was sentenced to

      five years in state prison for robbery in the first degree,

      three and a half years for robbery in the second decree, and one

      year for menacing, all to run concurrently, and to 5 years of
      post-release supervision.     (Id.)




0)^
           For the reasons stated below, the petition is denied.

                                BACKGROUND


I.   Background Facts & Trial

           On the night of March 13, 2013, Aaron Ortiz (''Ortiz"

or "complainant") was returning from work to his home in Queens

when he stopped at a bodega to buy groceries.           (EOF No. 13-2,

State Court Bench Trial Transcripts ("Tr.") 44, 46-47.i)             While

at the bodega, Ortiz saw petitioner, whom he had seen there

several times before.      (Tr. 48-49.)     Ortiz did not know

petitioner's name and never learned his name during the course

of those interactions.      (Tr. 40, 50.)

           Petitioner asked Ortiz if he would lend petitioner

$380, but Ortiz responded that he could not lend petitioner the

money because he did not know petitioner well and did not have

that amount of money with him regardless.          (Tr. 55-57.)

Petitioner said he would ^give Ortiz a cell phone as collateral

in exchange for the money.       {Id.)    Ortiz agreed to the exchange,

and petitioner gave Ortiz a phone number to call when Ortiz was

ready to provide the money.       {Id. at 57.)     Ortiz dialed the

number and let the phone ring once before he left petitioner.

(Id.)




1 Transcripts for the various trial proceedings (the pretrial Rodriguez
hearing, the bench trial, and the sentencing) were filed together as one
document. The court will identify which proceeding it is citing and will
cite to the original transcript pagination for each proceeding, rather than
to the page numbers generated by the electronic filing system.
            Less than 30 minutes later, after retrieving the

money, Ortiz called the number petitioner gave him, but there

was no answer and heard the voicemail message of someone called

''Giovanni Rodriguez.'' (Tr. 58.)   When Ortiz called a second

time, petitioner answered and Ortiz told him that he had $300.

(Tr. 59.)    Petitioner and Ortiz agreed to meet at the bodega.

(Tr. 59-60.)    But a block and a half before Ortiz got to the

bodega, petitioner stopped him in the middle of the block.       (Tr.

60, 64-65.)    Petitioner asked Ortiz if he had the money and

Ortiz responded that he did.    (Tr. 64-65.)   Ortiz then asked
petitioner if he had the phone.     (Tr. 64-65.)

            Ortiz testified that petitioner said he was not going

to give Ortiz the phone, at which point someone approached Ortiz
from behind and pressed something against his back.     (Tr. 65-
66.)   Petitioner pulled out a gun, placed it to Ortiz's chest,

and demanded the money.    (Tr. 64-66.)   Ortiz stated that he was

"afraid" and "in shock" when the person appeared behind him and

^^terrified" when the petitioner pulled out a gun.    (Tr. 65.)

Petitioner took the $300 from Ortiz's hand and told Ortiz he

would kill him if Ortiz called the police or told anyone.       (Tr.

67.)   The person behind Ortiz searched Ortiz's pockets and took
the money that Ortiz had in them.     (Tr. 66-67.)

            Ortiz then went home and waited about twenty minutes

before he called the police.    (Tr. 67.)   Ortiz told the police
he had been robbed.   {Tr. 68.)    Ortiz gave Detective Bruce Koch

a description of the robber and reported the name he had heard

on the voicemail message, ''Giovanni Rodriguez."    (Tr. 68, 108.)

Ortiz also gave Detective Koch the phone number he was given by

the robber.   (Tr. 109, 181-82.)

          During the trial. Detective Koch explained that he did

not call the phone number Ortiz gave him, as he did not want to

alert the robber to the police investigation.     (Tr. 110.)

Although he did not call the number. Detective Koch used it to

conduct an investigation.   (Tr. 114.)    The trial judge did not

permit Detective Koch to testify as to what the phone number was

during his direct testimony.      (Tr. 111.)

          Petitioner testified that he called the police in

January 2013 after he was locked out of the apartment he had
been staying in.   (Tr. 154.)     Petitioner further testified that

he called the police from a cell phone regarding that incident,

but did not remember the phone number he called from.     (Tr. 154-

55.)   He also claimed that he did not know whether he personally

owned a cell phone in January 2013, when he called the police,

or in March 2013, when the robbery occurred.      (Tr. 157.)

           When the people recalled Detective Koch as a rebuttal

witness, he explained that he had asked the Realtime Crime

Center to run the number Ortiz had received from the robber

through a database to see whether the number was attached to any
other police department paperwork.    (Tr. 182-83.)   The database

search led to a record of a 911 call placed by the petitioner,

which was reflected in a sprint report (a police record that

provides data on, among other things, 911 calls).     (Tr. 183-85;

see also ECF No. 13-1, State Court Record C'SR") 127-28.)     A

sprint report of a 911 call is created by the call operator, who

transcribes what is being reported by the 911 caller.     {See Tr.

186.)    Based on the sprint report, the number given to Ortiz by

the robber, which Ortiz reported to Detective Koch, was the same

number petitioner used to call 911 in January 2013, and the

sprint report listed petitioner's name.    (Tr. 188.)

            After reviewing the evidence, the court determined

that the People had established the elements for convictions of
first-degree robbery, second-degree robbery, and menacing (tr.

264) and that petitioner committed those crimes (tr. 264-65).

On March 13, 2015, the court sentenced petitioner to five years

in prison for the first-degree robbery conviction, three and a
half years in prison for the second-degree robbery conviction,

and one year in prison for the menacing conviction.     (Tr. 357.)
Petitioner was also sentenced to a five-year term of post-

release supervision.    (Id.)

II.     Procedural History

             Petitioner appealed his conviction to the New York

Supreme Court, Appellate Division, Second Judicial Department
(''Appellate Division").   In his appeal, petitioner argued that:

(1) the evidence was legally insufficient to convict and the

verdict was against the weight of the evidence (ECF No. 13-2, SR

at 23-29); (2) the court's admission of Detective Koch's

rebuttal testimony regarding petitioner's cell phone deprived

petitioner of a fair trial (id. at 29-35); (3) trial counsel was

ineffective for not objecting to admission of the 911 sprint

report or the prosecutor's reference to the sprint report during
his summation (id. at 36-41); and (4) the trial court improperly

interfered with defense counsel's summation (id. at 41-49).

          On May 24, 2017, the Appellate Division unanimously

affirmed the trial court's decision.    People v. Rodriguez, 150

A.D.3d 1154 (2d Dep't 2017); see also SR 118-19.    The court held
that the verdict was not against the weight of the evidence and

the trial court was "justified in finding the defendant guilty
beyond a reasonable doubt." Id. at 1155. The court further
held that Detective Koch's testimony was admissible, and not

collateral, because it "corroborated the complainant's testimony

which [petitioner], during his own testimony, had refuted." Id.
The court rejected petitioner's ineffective trial counsel claims
"under either the Federal standard or the New York State

Constitutional standard, finding that counsel's performance did

not fall below an objective standard of reasonableness and that

counsel provided effective representation.    Id. at 1156.

                                  6
Lastly, the Appellate Division held that petitioner's claim that

the trial court ^'deprived' him of his right to a fair trial and

an effective summation [was] unpreserved for appellate review."

Id. at 1156.


            Petitioner sought leave to appeal to the New York

Court of Appeals, but the Court of Appeals denied leave on July

28, 2017.    People v. Rodriguez, 30 N.Y.Sd 982 (2017); see also

SR 123-26).

            On April 3, 2018, petitioner filed a petition in this

court seeking a writ of habeas corpus.       (See ECF No. 1, Pet.)

Petitioner raises the same four claims he raised on direct

appeal to the Appellate Division.      Petitioner again argues that:

(1) the People failed to prove petitioner's guilt beyond a

reasonable doubt, and the verdict was against the weight of the

evidence; (2) the petitioner's due process rights were violated

when the trial court allowed improper testimony and elicited

inadmissible evidence in the trial over counsel's objections

when Detective Koch testified; (3) petitioner received

ineffective assistance of trial counsel, which deprived him of a

fair trial and due process of law; and (4) there was improper

interference by the trial court during defense counsel's

summation.     (Pet. at 4-6.)

                                DISCUSSION


I.   Legal Standard
          Under 28 U.S.C. § 2254, as amended by the

Antiterrorism and Effective Death Penalty Act of 1996 (^^AEDPA"),

an application for a writ of habeas corpus by a person in

custody pursuant to a state court judgment may only be brought

on the grounds that his or her custody is ''in violation of the

Constitution or laws or treaties of the United States."     28

U.S.C. § 2254(a).   A habeas petitioner is required to show that

the state court decision, having been adjudicated on the merits,

is either "contrary to, or involved an unreasonable application

of, clearly established Federal law" or was "based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding." 28 U.S.C. § 2254(d);
see also Johnson v. Williams, 568 U.S. 289 (2013).

          For the purposes of federal habeas review, "clearly

established law" is defined as "the holdings, as opposed to the

dicta, of [the Supreme] Court's decisions as of the time of the
relevant state-court decision."    Williams v. Taylor, 529 U.S.

362, 412 (2000).    A state court decision is "contrary to," or an
"unreasonable application of," clearly established law if the

decision: (1) is contrary to Supreme Court precedent on a

question of law; (2) arrives at a conclusion different than that
reached by the Supreme Court on "materially indistinguishable"
facts; or (3) identifies the correct governing legal rule but

unreasonably applies it to the facts of the petitioner's case.
Id. at 412-13.    Factual determinations made by the state court

are presumed to be correct, and a petitioner bears the burden of

rebutting the presumption of correctness by clear and convincing

evidence.    28 U.S.C. § 2254(e)(1).

II.   Sufficiency of the Evidence

            Petitioner claims that the People failed to prove his

guilt beyond a reasonable doubt during his trial because there

was not sufficient evidence to support the verdict.    (Pet. at

4.)   He argues that Ortiz's testimony was insufficient to

establish that Ortiz was robbed or that petitioner was the

robber.     (EOF No. 1-2, Supplemental Memorandum of Law in Support

Ronny Rodriguez's Petition for a Writ of Habeas Corpus ( Pet.
Memo." at 2-5.)     Petitioner also argues that the trial court

considered Ortiz's testimony implausible and did not

sufficiently credit that testimony as more believable than

petitioner's testimony.     (Id.)

             For the reasons that follow, the court denies the

petition with respect to the insufficiency of the evidence
claim.    Sufficiency of the evidence claims ''face a high bar in

federal habeas proceedings because they are subject to two

layers of judicial deference." Colenidn v. Johnsonf 566 U.S.
650, 651 (2012).     First, "evidence is sufficient to support a

conviction [on direct appeal] whenever, 'after viewing the

evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.'"

Parker v. Matthews, 567 U.S. 37, 43 (2012) (citing Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (emphasis in original)).

Second, a ''state-court decision rejecting a sufficiency

challenge may not be overturned on federal habeas unless the

decision was objectively unreasonable."    Id. (citation and

internal quotation marks omitted).   In reviewing a sufficiency

of the evidence claim, "[a] federal court must look to state law

to determine the elements of the crime."    Quartararo v.

Hanslmaier, 186 F.3d 91, 97 (2d Cir. 1999).

          Petitioner faced charges of robbery in the first

degree, robbery in the second degree, and menacing in the second
degree.   (Tr. 37-37.) "A person is guilty of robbery in the
first degree when he forcibly steals property and when, in the
course of the commission of the crime or of immediate flight

therefrom, he . . . [djisplays what appears to be a pistol . . .

or other firearm[.]"   N.Y. Penal Law §160.15(4). "A person is

guilty of robbery in the second degree when he forcibly steals
property and when . . . [h]e is aided by another person actually
present[.]" N.Y. Penal Law § 160.10(1). "A person is guilty of
menacing in the second degree when . . . [h]e . . .

intentionally places or attempts to place another person in
reasonable fear of physical injury, serious physical injury or

                                10
death by displaying a deadly weapon, dangerous instrument or

what appears to be a pistol .     . [.]"   N.Y. Penal Law §

120.14(1).

            ''A person forcibly steals property and commits robbery

when, in the course of committing a larceny, he uses or

threatens the immediate use of physical force upon another

person for the purpose of [] [p]reventing resistance to the
taking of the property . . . or [] [c]ompelling the owner of
such property . . . to deliver up the property." N.Y. Penal Law
§ 160.00.    A deadly weapon is defined as ''any loaded weapon from

which a shot, readily capable of producing death or other

serious physical injury, may be discharged[.]" N.Y. Penal Law §
10.00.   A dangerous instrument is defined as "any instrument,

article or substance . . . which, under the circumstances in

which it is used, attempted to be used or threatened to be used,

is readily capable of causing death or other serious physical
injury."     Id.

             Viewing the evidence in the light most favorable to

the prosecution, as the court must, a rational trier of fact
could have found (and did in fact find) that the essential

elements of the crime were ^established beyond a reasonable
doubt.   Petitioner's conviction must, therefore, stand.      Ortiz

testified that petitioner, whom he recognized from seeing him
several times before the date of the incident, asked for $380

                                  11
and offered to give him a cell phone in exchange.     (Tr. 8, 55-

56.)   Petitioner gave Ortiz a phone number he could call when he

had the money.    (Tr. 57.)   Ortiz subsequently called petitioner

at the number petitioner provided and told him that he had $300,

which petitioner said was fine.     (Tr. 59-60.)   They agreed to

meet at the bodega for the exchange.     (Id.)

           Ortiz testified that while en route to the bodega, he

was stopped by petitioner, who asked whether complainant had the
money and informed petitioner that he would not give Ortiz the
phone in exchange.    Ortiz further testified that someone

approached him from behind and pressed an object into his back.
Ortiz testified that petitioner pointed a gun at complainant's

chest and touched him with the gun.     He testified that he was

terrified and ''thought something was going to happen at that

moment." (Tr. 60—65, 87—97.)      Petitioner told Ortiz that if he

said anything, petitioner would kill him. Petitioner took the
$300 Ortiz had planned to loan and the person behind the Ortiz
checked his pockets and took the additional money in there.

(Tr. 66-67.)     Ortiz reported the robbery to the police about 20
minutes after the robbery.     (Tr. 67-68.)   The phone number Ortiz

was given by petitioner was given to the police, and the police
ultimately tied that number to a 911 call made by the petitioner
earlier in the year.     (Tr. 182-83, 196.)



                                   12
          Considering the evidence presented, the trial court

reasonably determined that the petitioner took Ortiz's money by

force by demanding it and pointing a gun at him.   (Tr. 262-63.)

The trial court also credited Ortiz's testimony that there was a

second person present during the robbery who pressed something

against Ortiz's back while the petitioner displayed a weapon,

which he touched to Ortiz's chest, and that Ortiz was scared.

(Tr. 263-64.)   These findings establish the elements for robbery

in the first degree, robbery in the second degree, and menacing

in the second degree.

          Petitioner asserts that the court did not actually

credit the complainant's testimony and that the court determined
that there was a ''fair fight" regarding the credibility of the

testimony.   {See Pet. Memo, at 5.)   Petitioner further argues
that if there was a dispute regarding the credibility of

contradictory witness testimony, an inference should have been

made in petitioner's favor.   {Id.) But a habeas court "faced
with a record of historical facts that supports conflicting

inferences must presume—even if it does not affirmatively appear

in the record-that the trier of fact resolved any such conflicts

in favor of the prosecution, and must defer to that resolution.
Wheel V. Robinson, 34 F.3d 60, 66 (2d Cir. 1994) (citing

Jackson, 443 U.S. at 326).    Here, the trial court did resolve

any conflicts about the plausibility of the testimony.     Despite
                                 13
the court's comments regarding the wisdom of Ortiz's actions,

the court also credited Ortiz's testimony and accepted that he

felt comfortable enough with the petitioner to lend him money.

(Tr. 264-65.)

          Petitioner also argues that Ortiz's testimony was not

sufficient evidence because it was not credible.   (See Pet.

Memo, at 3-4.)   ^^Under 28 U.S.C. § 2254(e)(1), the fact-findings

of the trial court are subject to a ^presumption of

correctness,' a presumption that is particularly important when
reviewing the trial court's assessment of witness credibility."
Cotto V. Herbert, 331 F.3d 217, 233 (2d Cir. 2003) (citation

omitted). "On habeas review, the petitioner has the burden of
^rebutting the presumption of correctness by clear and
convincing evidence.'" Id. (citing 28 U.S.C. § 2254(e)(1)).
          "Credibility determinations are properly within the

province of the state court that presided over the trial . . .
."   Shabazz v. Artuz, 336 F.3d 154, 163 (2d Cir. 2003).

Although "[djeference does not imply abandonment or abdication
of judicial review [and] . . . does not by definition preclude
relief," Miller-El v. Cockrell, 537 U.S. 322, 340 (2003),
petitioner offers no clear and convincing evidence that rebuts
the presumption of correctness owed to the trial court's witness
credibility determination.   Petitioner merely repeats the
testimony presented at trial and disagrees with the judge s
                                 14
 conclusion on credibility.     There is no basis in the record to

 conclude that the trial court's findings were objectively

 unreasonable.


           Because a rational factfinder could have found the

 essential elements of the crime beyond a reasonable doubt based

 on the evidence in the record, deference is owed to the trial

 court's verdict.   The petition is denied with respect to the

 insufficiency of the evidence claim.

III.   Weight of the Evidence

            Petitioner argues that the guilty verdict was ''against

 the weight of the evidence." (Pet. at 4.) Petitioner combined
 his sufficiency and weight of the evidence claims into one claim
 (see id.) and makes the same arguments regarding Ortiz's

 testimony to support his claim that the weight of the evidence
 did not support the verdict (Pet. Memo, at 2-5).       The court

 denies the petition with respect to the weight of the evidence

 claim.


            "A 'weight of the evidence' argument is a pure state

 law claim grounded in New York Criminal Procedure Law §

 470.15(5), whereas a legal sufficiency claim is based on federal

 due process principles." Correa v. Duncan, 172 F. Supp. 2d 378,
 381 (E.D.N.Y. 2001). "In making a 'weight of the evidence'

 argument. Petitioner has not asserted a federal claim as

 required by 28 U.S.C. § 2254(a).        Instead, he has raised an

                                    15
error of state law, for which habeas review is not available."

Garrett v. Perlman, 438 F. Supp. 2d 467, 470 (S.D.N.Y. 2006).

See also Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)           is

not the province of a federal habeas court to reexamine state-

court determinations on state-law questions."); McKinnon v.

Superintendent, Great Meadow Corr. Facility, 422 F. App'x 69, 75
(2d Cir. 2011) (''[T]he argument that a verdict is against the

weight of the evidence states a claim under state law, which is
not cognizable on habeas corpus[.]").

           The court therefore denies the petition with respect

to the weight of the evidence claim.

IV.   Improper Testimony and Elicited Inadmissible Evidence
           Petitioner claims that his due process rights were

violated when the trial court allowed improper testimony and

inadmissible evidence over defense counsel's objection, which

violated petitioner's due process rights.    (Pet. at 5.)

Petitioner objected at trial that Detective Koch should not have

been permitted to give rebuttal testimony regarding the phone

number used to call 911 because the People could have elicited

the phone number in their case in chief.    (Tr. 179-80.)

Petitioner argued on appeal, and in his petition, that the

rebuttal testimony should not have been permitted because it did

not ''counter a fact the defense had sought to prove" and was

hearsay.   (SR 30; Pet. Memo, at 6-10.)    The Appellate Division

                                16
concluded that the rebuttal testimony was admissible to refute

petitioner's testimony and applied New York's contemporaneous

objection rule, N.Y. Crim. Proc. L. § 470.05(2), to find the

claim unpreserved because petitioner ^Mid not present the same

argument to the trial court that he presented on appeal."

Rodriguez, 150 A.D.3d at 1155-56.    The court denies the petition
with respect to this claim.

          ''It is well established that federal courts will not

review questions of federal law presented in a habeas petition

when the state court's decision rests upon a state-law ground

that 'is independent of the federal question and adequate to

support the judgment.'" Cone v. Bell, 556 U.S. 449, 465 (2009)
(citing Coleman v. Thompson, 501 U.S. 722, 729 (1991)).     The

independent and adequate state ground doctrine "applies equally
to substantive and procedural state law grounds."    Friedgood v.

Keane, 51 F. Supp. 2d 327, 336 (E.D.N.Y. 1999) (citing Coleman,

501 U.S. at 729-30).   "A state procedural bar arises . . .

through a failure to preserve a claim of appeal through

contemporaneous objection." Bacchi v. Senkowski, 884 F. Supp.

724, 731 (E.D.N.Y. 1995), aff'd, 101 F.3d 683 (2d Cir. 1996).

          To be independent, "the state court must actually have

relied on the procedural bar as an independent basis for its

disposition of the case." Harris v. Reed, 489 U.S. 255, 261-62
(1989).   The "Appellate Division's express reliance on the

                                17
state's contemporaneous objection rule . . . constitutes an

'independent' state law ground . . .      Whitley v, Ercole, 642
F.3d 278, 286 (2d Cir. 2011).

          A "state law ground is only adequate to support the

judgment and foreclose review of a federal claim if it is

'firmly established and regularly followed' in the state."

Garvey v. Duncan, 485 F.3d 709, 713 (2d Cir. 2007) (citing Lee

V. Kemna, 534 U.S. 362, 375 (2002)).   "[T]he contemporaneous

objection rule[, N.Y. Grim. Proc. L. § 470.05(2),] is a firmly
established and regularly followed New York procedural rule."

Downs V. Lape, 657 F.3d 97, 104 (2d Cir. 2011).

          A federal court reviewing a habeas claim cannot review

a procedurally barred claim on the merits unless the petitioner
can show "cause for the default and actual prejudice because of

the alleged violation of federal law, or demonstrate that
failure to consider the claim will result in a fundamental

miscarriage of justice."   Coleman v. Thompson, 501 U.S. 722, 750
(1991).   See also Aparicio v. Artuz, 269 F.3d 78, 90 (2d Cir.

2001) ("[T]he petitioner must show cause for the default and

prejudice, or demonstrate that failure to consider the claim

will result in a miscarriage of justice (i.e., the petitioner is

actually innocent).").

          "[E]xistence of cause for a procedural default must

ordinarily turn on whether the prisoner can show that some

                                18
objective factor external to the defense impeded counsel's

efforts to comply with the State's procedural rule."     Murray v.

Carrier, 477 U.S. 478, 488 (1986).     ''[A] showing that the

factual or legal basis for a claim was not reasonably available

to counsel" would suffice as an objective impediment.      Id.   "To

show prejudice, a petitioner must demonstrate that the failure

to raise the claim previously had a substantial injurious effect

on the petitioner's case such that he was denied fundamental

fairness."    Torres v. Racette, No. ll-CV-1647 (PKC), 2018 WL

         at *3 (E.D.N.Y. Oct. 2, 2018).

          The Appellate Division determined that the rebuttal

testimony was admissible to impeach petitioner and, more

importantly, that the petitioner's objection to the rebuttal
testimony was not preserved in accordance with N.Y. Crim. Proc.
R. 470.05.    Rodriguez, 150 A.D.Sd at 1155-56.   Petitioner's

claim does not qualify for the exception to the procedural

default rule.    Petitioner does not show cause for the default,

arguing instead that he did not actually default because he
preserved the claim.    There is no evidence in the trial
transcript to support petitioner's argument that he objected

specifically over the same issue he raised on appeal.

             The claim petitioner raised before the Appellate

Division was that the evidence proffered by Detective Koch did

not "contradict or disprove any fact that the defense had sought

                                  19
to prove."    (SR 30-31.)    During the trial, petitioner's counsel

stated only that the People did not provide information

regarding the phone number during their direct case, but did not

argue that the information failed to meet the standard of

contradicting or disproving any fact the defense sought to

prove.    (Tr. 179-80.)     Pursuant to New York Criminal Procedural

Law § 470.05(2), petitioner's claims are unpreserved because

there was no objection during the trial based on this argument.

            Moreover, there was no prejudice affecting the

fundamental fairness of the trial, as Detective Koch's testimony

regarding the sprint report supported other existing evidence

already in the record from complainant Ortiz's testimony.

Petitioner does not make a showing of factual innocence in his

petition and has not demonstrated that the procedural default

would result in a fundamental miscarriage of justice.

             The court, therefore, is precluded from reaching the

merits of petitioner's due process claims based on Detective

Koch's testimony and-denies the petition on this ground.

V.   Ineffective Assistance of Trial Counsel

             Petitioner claims that his trial counsel was

ineffective, which deprived him of a fair trial and due process

of law.    (Pet. at 6-7.)     Petitioner argued on direct appeal, and

in his petition, that his counsel was ineffective when he

stipulated to admission of the 911 sprint report and failed to

                                    20
object to the prosecutor's closing argument that the report was

circumstantial evidence of guilt.    (SR 36-37; Pet. Memo, at 10-

14.)   The Appellate Division found that petitioner was not

deprived of effective counsel under either the federal standard

or the New York state constitutional standard because counsel's

performance did not fall below an objective standard of

reasonableness.   Rodriguez, 150 A.D.3d at 1156.   This court

agrees and denies the petition's ineffective assistance of

counsel claim.


           To establish a claim of ineffective assistance of

counsel, a petitioner must meet the two-prong test outlined in
Strickland v. Washington, 466 U.S. 668, 691 (1984).    A

petitioner must show that: (1) counsel's performance was

deficient, meaning that it ''fell below an objective standard of

reasonableness," and (2) "there is a reasonable probability

that, but for counsel's unprofessional errors, the result of the

proceeding would have been different." Id. at 688, 694.       The

two prongs may be addressed in either order.    Id. at 697.     A

court assessing an ineffective assistance claim is not required

"to address both components of the inquiry if the defendant

makes an insufficient showing on one."    Id.

           Under the first prong regarding counsel's performance,

"reasonableness" is determined by what the court views as

"prevailing professional norms."     Strickland at 688. "[T]he

                                21
standard for judging counsel's representation is a most

deferential one."   Harrington v. Richter, 562 U.S. 86, 105

(2011).   A petitioner must identify the ''acts or omissions of

counsel that are alleged not to have been the result of

reasonable professional judgment."    Strickland, 466 U.S. at 690.

It is "strongly presumed" that counsel rendered adequate

assistance and exercised reasonable professional judgment.     Id.

            Under the second prong, prejudice, a "reasonable

probability" of a different outcome absent counsel's performance

is "a probability sufficient to undermine confidence in the

outcome."    Strickland, 466 U.S. at 694.   "A court hearing an

ineffectiveness claim must consider the totality of the evidence

before the judge or jury," id. at 695, and petitioner must

"affirmatively prove prejudice arising from counsel's allegedly

deficient representation," Carrion v. Smith, 549 F.3d 583, 588

(2d Cir. 2008) (citations and internal quotation marks omitted).

            "Surmounting Strickland's high bar is never an easy

task."    Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

"Establishing that a state court's application of Strickland was

unreasonable under § 2254(d) is all the more difficult.     The

standards created by Strickland and by § 2254(d) are both highly

deferential."    Harrington v. Richter, 562 U.S. 86, 105 (2011).

            Petitioner is unable to show that counsel's

stipulation to the admission of the sprint report is evidence of

                                 22
ineffective assistance of trial counsel.    The trial court stated

that the People would need to produce a custodian of the

document, who could testify as to how the document was created.

(Tr. 188.)    However, the judge said he would allow the People as

much time as needed to produce this person.    {Id.)   There is

nothing in the record to discredit the assumption that

petitioner's counsel exercised reasonable professional judgment

when stipulating to the admission of the sprint report, as the

trial court had allowed indefinite time for the People to

produce a custodian and the People would have been able to
produce a custodian who could testify about the link between the
petitioner and the phone number on the sprint report. (Tr. 193-
95.)   The court's admission of the report into evidence,

including after defense counsel's voir dire of Detective Koch
regarding the report and the stipulation to admit (tr. 185-88),
did not render deficient or objectively unreasonable defense

counsel's decision to refrain from objecting to references to

the report as circumstantial evidence during the People's
summation.


             Furthermore, petitioner does not satisfy the second

prong of Strickland, which requires showing ''there is a
reasonable probability, that but for counsel's unprofessional

errors, the result of the proceeding would have been different."
Strickland, 466 U.S. at 690.     Absent the stipulation, the trial

                                  23
court would have allowed the People time to produce the document

custodian.    And absent the stipulation, the court still had

complainant Ortiz's credited testimony to rely on as a basis for
its decision.


             Throughout the representation, counsel provided

effective representation to petitioner.     During the pre-trial
Sandoval hearing, counsel successfully obtained a ruling

precluding the People from discussing the petitioner's criminal
history unless the petitioner raised the issue first. (Tr. 12,
123.)   During the trial, counsel raised objections, which were
sustained, at appropriate times. (See, e.g., Tr. 47-48, 54, 56,
61-63, 109, 111, 146, 148, 159, 176-77, 182-83, 188-89, 200,
202.)

             During cross examination, counsel impeached Ortiz
regarding the identity of Ortiz's employer based on his grand
jury testimony. (Tr. 73.) Counsel elicited an admission from
Ortiz that Ortiz did not recall the exact sequence of actions

that the petitioner, the accomplice, and he took during the
robbery. (Tr. 88-90.) Counsel questioned whether Ortiz had a
motivation to lie about the robbery, suggesting that Ortiz may

have been trying to obtain lawful status through a U-Visa by
reporting a crime. (Tr. 75—76.) The trial court subsequently
took judicial notice of the U-Visa statute at petitioner's
counsel's request.     (Tr. 218.)   On re-cross-examination,

                                    24
petitioner's counsel also elicited an admission from Ortiz that

Ortiz was not sure of the exact amount of money taken from his

pocket during the robbery, despite having testified before the

grand jury that the amount was fifty dollars.    (Tr. 97-98.)

          Counsel delivered a defense theory for his case in his

summation.    (Tr. 222-41.)   Counsel's effective representation

continued even after the verdict was rendered; counsel

successfully convinced the court to sentence petitioner to five

years of incarceration, less than the seven years the People
argued for.    (Sentencing Tr. 3-4.)

             Petitioner's counsel provided effective assistance of

counsel throughout his tenure as petitioner's counsel.     The

court denies the petition on the ineffective assistance of

counsel claim.


VI.   Judicial Interference Claim is Procedurally Defaulted
             Petitioner claims that the trial court inappropriately

interrupted defense counsel's summation by asking questions and,
therefore, interfered with petitioner's right to a fair trial.

(Pet. Memo, at 14-20.)     The court denies the petition on this
ground.

             Petitioner's judicial interference claim is

procedurally barred because it as unpreserved for appellate
review.   Under 28 U.S.C. § 2254, courts do not need to consider

the merits of any claim that is procedurally defaulted.

                                  25
Harrington v. Richter, 562 U.S. 86 at 103.       federal

claimant's procedural default precludes federal habeas review if
the last state court rendering judgment in the case rests its

judgment on the procedural default." Harris v. Reed, 489 U.S.
255, 262 (1989).

          Here, the Appellate Division found unpreserved for

appellate review petitioner's claim that the trial court

deprived him of his right to a fair trial and an effective
summation.    Rodriguez, 150 A.D.Sd at 1156.   Petitioner's claims
do not meet the exception to the procedural default rule, as

discussed above.


             Regardless, petitioner's claim would fail on the

merits.   Petitioner cannot establish that the state court

rendered a decision that was contrary to, or involved an

unreasonable application of, clearly established federal law,
which is defined as '"the holdings, as opposed to the dicta, of

[the Supreme] Court's decisions as of the time of the relevant
state-court decision."     Williams v. Taylor, 529 U.S. 362, 412

(2000). The Supreme Court has held that ''there can be no
justification . . . that empowers a trial judge to deny
absolutely the opportunity for any closing summation at all."
Herring v. New York, 422 U.S. 853, 863 (1975) (emphasis added).
But the Supreme Court in Herring also rejected the premise that
"closing arguments in a criminal case must be uncontrolled or

                                  26
even unrestrained" and affirmed that 'Mt]he presiding judge must

be and is given great latitude in controlling the duration and

limiting the scope of closing summations."    Id. at 862.

          The trial court's probing during closing argument

during the bench trial was not an absolute denial of the

opportunity for closing summation.   Moreover, clearly

established federal law, as established by the Supreme Court

does not bar a judge's questioning of counsel during closing

arguments. The trial court's questioning served the purpose of
ensuring that the ''closing argument for the defense[,] . . . a
basic element of the adversary factfinding process in a criminal

trial," Herring, 422 U.S. at 858, provided the court with the
information it needed to determine whether the government had

met its burden of proof.

          The petition is denied with respect to the judicial
interference claim.

                            CONCLUSION


          For the reasons set forth above, the petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254 is denied in
its entirety. Because petitioner has not made a substantial
showing of the denial of any constitutional right, no
certificate of appealability will issue.     See 28 U.S.C.

§ 2253(c)(2); see also Lucidore v. N.Y, State Div. of Parole,
209 F.3d 107, 112-13 (2d Cir. 2000).     The court certifies

                                27
pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma

pauperis status is denied for purpose of an appeal.   Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

          The Clerk of Court is respectfully directed to enter

judgment, send petitioner a copy of this Memorandum and Order
and the judgment, note service on the docket, and close the

case.




Dated:    May 30, 2019
          Brooklyn, New York


                                              /s/
                                     HON. KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                28
